Case 2:14-cv-O4531-ES-|\/|AH Document 147 Filed 01/07/19 Page 1 of 5 Page|D: 4206
Case 2:14-cv-02345-ES~MAH Document167-5 Filed 12112/18 Page 1 of 5 PagelD: 4378

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

WAG Acq“isition’ L‘L‘C~» Civil Acrion NO. 2:14-¢\/-02340
Plaimiff, (ES)(MAH)

v_ FINDINGS OF FACT
CONCL USIONS OF LA W & ORDER
Multi Media, L.L.C., et al.,

 

Defendants.
WAG ACq“iSiin“» L-L-C~’ Civil Acrion N@. 2:14-cv-02345
Plaimiff, (ES)(MAH)

v.
Data Conversions, Inc., et al.

Defendants.

 

WAG Acquisition, L.L.C.,
Plaintiff,
Civil Action No. 2:14-cv~02674
v. (ES)(MAH)
Flying Crocodile, Inc., et al.,

Defendants.

 

WAG Acquisition, L.L.C.,

Plaintiff,
Civil Action No. 2:14-cv-03456
v. (ES)(MAH)

FriendFinder Networks Inc., et al.,

 

Defendants.

 

Case 2:14-cv-O4531-ES-|\/|AH Document 147 Filed 01/07/19 Page 2 of 5 Page|D: 4207
Case 2:14-cv-02345-ES-MAH Document 167-5 Filed 12/12/18 Page 2 of 5 PagelD: 4379

 

WAG Acquisition, L.L.C.,

Plaintiff,
Civil Action No. 2:14-cv-0453l
v. (ES)(MAH)

Vubeology, Inc., et al.,

 

Defendants.
WAG Acquisition, L.L.C.,
Plaintiff,
Civil Action No. 2:15-cv-3581
v. (ES)(MAH)

WEBPOWER, Inc. dfb.#'a WP
Associates, et al.,

Defendants.

 

 

THIS MATTER having been opened to the Court upon the motion of P|aintiff, by and
through its attorneys Lewis Baach Kaufinann Middlemiss PLLC, seeking an order sealing
Defendants` November 6, 2018 Objection to Report and Recommendation Denying Def`endants‘
Motion to Dismiss for Lack of Subject Malter Jurisdiction and Plaintii`f`s November 28 , 2018
Response to Def`endants` Objection to Report and Recommendation Denying Defendants`
Motion to Dismiss for Lack of Subject Matter Jurisdiction (collectively, the “Documents"); and
the Court having considered Plaintift`s motio-n, the Court makes the following findings of fact and
conclusions of law, pursuant to Local Civi| Rule 5.3(c)(6):

FIND[NGS OF FACT

l. On March 28, 20|6, the Court entered the parties` Discovery Conf`ldentiality Order. Dkt.

No. 55 in lS-cv-0358]. The Discovery Confidentiality Order permits a party producing and filing

documents in this action to designate materials as “Attorneys’ Eyes Only" andlor “Confidential.”

Case 2:14-cv-04531-ES-|\/|AH Document 147 Filed 01/07/19 Page 3 of 5 Page|D: 4208
Case 2:14-cv-02345-ES-MAH Document 167-5 Filed 12/12)'18 Page 3 of 5 PagelD: 4380

2. Under the Discovery Confidentiality Order, "Attorneys` Eyes Only" material includes:
"any Discovery material that contains trade secrets or other highly sensitive business or personal
information, the disclosure of which is highly likely to cause significant harm to an individual or to
the business or competitive position of the designating party." ld. il 2.

3. Under the Discovery Confidentiality Order, "Confidential" material is material "(a) that
contains competitively sensitive technical, marketing financial, sales or other confidential business
information, or (b) that contains any private or confidential personal infonnation, or (c) that contains
information received in confidence from third parties: or (d) which the producing party otherwise
believes in good faith to be entitled to protection under Rule 26(c)(|)(G) of the Federal Rules of Civi|
Procedure and Local Civil Rule 5.3." Id. 1] l.

4. On October 23, 20| 8, Magistrate Judge Hammer filed a Report and Recommendation
regarding Defendants’ motions to dismiss for lack of subject matterjurisdiction pursuant to Fed. R.
Civ. P. lZ(b)(l ) or, in the alternative, to dismiss or transfer for improper venue under the patent
venue statute, 28 U.S.C. § l400(b). On November 6, 2018, Defendants filed an objection to that
Report and Recommendation and on November 28, 2018 P|aintiff filed a response to that objection.

5. The Court finds that the documents Plaintiff seeks to have sealed appear to reference
Plaintiff WAG Acquisition, L.L.C.’s ("WAG") “Attorneys` Eyes Only"’ and “Confidential”
information pursuant to the terms of the parties" Discovery Conf`tdentiality Order.

6. The Court further finds that the information that is the subject of the instant motion to seal
includes highly sensitive business information and competitively sensitive confidential business
information of WAG that is not known to the general public.

7. The Court further finds that the parties appear to have gone to great lengths to safeguard
and protect the confidentiality of information and documents that WAG has designated as WAG’s

highly sensitive and confidential information

Case 2:14-cv-04531-ES-|\/|AH Document 147 Filed 01/07/19 Page 4 of 5 Page|D: 4209
Case 2114-cv-02345-ES-MAH Document 167-5 Filed 12112/18 Page 4 of 5 PagelD: 4381

8. The Court further finds a clearly defined and serious injury to WAG will result ifthis
information is not permitted to be filed under seal. lndeed, revealing this information to the public
would injure WAG`s business interests As a result, the public disclosure of the Documents would
serve no legitimate purpose, nor would it aid in promoting fairness or efficiency among the Parties to
this action.

9. The Court further finds that WAG has a strong and legitimate interest in protecting this
confidential information from being disclosed to the public.

10. The Court further finds that a less restrictive alternative to the relief sought herein is not
available.

l 1. For these reasons, good cause exists for protecting WAG`s highly confidential business
information.

CONCLUSIONS OF LAW

12. A "court may, for good cause, issue an order to protect a party or person from annoyance,
embarrassment, oppression, or undue burden or expense, including . . . requiring that a trade secret,
or other confidential research, development, or commercial information not be revealed.” Fed. R.
Civ. P. 26(c)(1)(G).

13. “[T]he inclusion of . . . confidential information in documents warrants the sealing of
such documents [Thus, a] well-settled exception to the [public’s] right of access [to information] is
‘the protection of a party’s interest in confidential commercial information . . . where there is a
sufficient threat of irreparable harm.”’ Bed Bath & Beyond Inc. v. Sears Br'ands, LLC, No. 08-5839,
201 l U.S. Dist. LEXIS 145955, at *9 (D.N.J. Dec. 20, 201 l) (quoting fn re Gabapemin Pa!ent Lt'tig.,
312 F. Supp. 2d 653, 654 (D.N..l. 2004)). For that reason, “the presence of . . . confidential
information weighs against public access and . . . documents containing such information may be

protected from disclosure.” Id.

Case 2:14-cv-04531-ES-|\/|AH Document 147 Filed 01/07/19 Page 5 of 5 Page|D: 4210
Case 2:14-cv-02345~ES-MAH Document167-5 Fited 12/12/18 Page 5 of 5 PagelD: 4382

14. The Documents contains WAG`s highly confidential business information and
competitively sensitive confidential business information within the meaning of Federal Rule ofCivil
Procedure 26(c)( l )(G).

15. Accordingly, the Court finds that good cause exists to seal the Documents under the
considerations set forth in Pcmsy v. Borough of Sn'oudsburg, 23 F.3d 772 (3d Cir. 1994) and Local
Civil Rule 5.3(c).

For the reasons set forth above, as well as good cause shown:

1T ls,onihis ? r'> day or ,2019

ORDERED that Plaintiff has complied with the strictures of` Local Civil Rule 5.3(c) and 7. l;
and it is further

ORDERED that Plaintiff’s Motion to Sea| is hereby granted.

SO ORDERED.

Hon. Michael A. Hammer, U.S.l\/I..l.

